Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Response to Amendment
The amendment filed 12/31/2021 has been entered.  Claims 1, 2, 5, 9, 11, 13-17, 19, and 21-34 remain pending in the application.  Applicant's amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 9/1/2021.

	Response to Arguments
Applicant’s arguments, see pages 12-22, filed 12/31/2021, with respect to the rejections of claims 1, 2, 5, and 9-24, have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Amardeep S. Grewal on January 27, 2022.
Please amend claims 1, 21, 23, 30, 32, 33, and 34 as follows:
1.  A method executed by one or more computing devices for interactively decorating a scene, the method comprising: 
generating a three-dimensional virtual model representing three-dimensional geometries of the scene and a plurality of scene features based at least in part on a plurality of two-dimensional images of the scene;
determining a plurality of scene object masks for a plurality of scene objects appearing within the [[room]]scene based at least in part on the plurality of images, each scene object mask comprising a set of scene object pixels corresponding to an associated scene object and at least one scene object semantic label corresponding to the associated scene object;
generating a visual scene representation based at least in part on the plurality of images, the visual scene representation being aligned with the three-dimensional geometries of the scene represented in the virtual model;
receiving a virtual object selection, the virtual object having an associated virtual object mask, the associated virtual object mask comprising a set of virtual object pixels corresponding to the virtual object and at least one virtual object semantic label corresponding to the virtual object;
determining a virtual object position for the virtual object within the three-dimensional virtual model based at least in part on the set of virtual object pixels, the at least one virtual object semantic label, one or more scene object masks in the plurality of scene object masks, and one or more positioning rules governing object positioning within the three-dimensional virtual model;
rendering an updated visual scene representation based at least in part on the virtual object, the virtual object position, the three-dimensional virtual model, and the plurality of object masks, 
wherein rendering comprises modifying an appearance of the virtual object based at least in part on one or more scene features in the plurality of scene features; and
transmitting the updated visual scene representation for display on a display device.  

21.  An apparatus for interactively decorating a scene, the apparatus comprising: 
one or more processors; and
one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: 
generate a three-dimensional virtual model representing three-dimensional geometries of the scene and a plurality of scene features based at least in part on a plurality of two-dimensional images of the scene;
determine a plurality of scene object masks for a plurality of scene objects appearing within the scene based at least in part on the plurality of images, each scene object mask comprising a set of scene object pixels corresponding to an associated scene object and at least one scene object semantic label corresponding to the associated scene object;
generate a visual scene representation based at least in part on the plurality of images, the visual scene representation being aligned with the three-dimensional geometries of the scene represented in the virtual model;
receive a virtual object selection, the selected virtual object having an associated virtual object mask, the associated virtual object mask comprising a set of virtual object pixels corresponding to the selected virtual object and at least one virtual object semantic label corresponding to the selected virtual object;
determine a virtual object position for the virtual object within the three-dimensional virtual model based at least in part on the set of virtual object pixels, the at least one   virtual object semantic label, one or more scene object masks in the plurality of scene object masks, and one or more positioning rules governing object positioning within the three-dimensional virtual model;
render an updated visual scene representation based at least in part on the virtual object, the virtual object position, the three-dimensional virtual model, and the plurality of object masks, 
wherein rendering comprises modifying an appearance of the virtual object based at least in part on one or more scene features in the plurality of scene features; and
transmit the updated visual scene representation for display on a display device.

23.  At least one non-transitory computer-readable medium storing computer-readable instructions for interactively decorating a scene that, when executed by one or more computing devices, cause at least one of the one or more computing devices to: 
generate a three-dimensional virtual model representing three-dimensional geometries of the scene and a plurality of scene features based at least in part on a plurality of two-dimensional images of the scene;
determine a plurality of scene object masks for a plurality of scene objects appearing within the scene based at least in part on the plurality of images, each scene object mask comprising a set of scene object pixels corresponding to an associated scene object and at least one scene object semantic label corresponding to the associated scene object;
generate a visual scene representation based at least in part on the plurality of images, the visual scene representation being aligned with the three-dimensional geometries of the scene represented in the virtual model;
receive a virtual object selection, the selected virtual object having an associated virtual object mask, the associated virtual object mask comprising a set of virtual object pixels corresponding to the selected virtual object and at least one virtual object semantic label corresponding to the selected virtual object;
determine a virtual object position for the virtual object within the three-dimensional virtual model based at least in part on the set of virtual object pixels, the at least one virtual object semantic label, one or more scene object masks in the plurality of scene object masks, and one or more positioning rules governing object positioning within the three-dimensional virtual model;
render an updated visual scene representation based at least in part on the virtual object, the virtual object position, the three-dimensional virtual model, and the plurality of object masks, 
wherein rendering comprises modifying an appearance of the virtual object based at least in part on one or more scene features in the plurality of scene features; and
transmit the updated visual scene representation for display on a display device.  

30.  The method of claim 1,
wherein determining a virtual object position for the virtual object within the three-dimensional virtual model based at least in part on the set of virtual object pixels, the at least one virtual object semantic label, one or more scene object masks in the plurality of scene object masks, and 
one or more positioning rules governing object positioning within the three-dimensional virtual model comprises: 
identifying a scene object mask of a scene object proximate to a proposed virtual object position;
determining whether the at least one virtual object semantic label is compatible with at least one scene object semantic label of the identified scene object mask; and
accepting the proposed virtual object position based at least in part on a determination that the at least one virtual object semantic label is compatible with the at least one scene object semantic label of the identified scene object mask.  

32.  The method of claim 1, 
wherein the plurality of scene features comprise a gravity vector and 
wherein determining a virtual object position for the virtual object within the three-dimensional virtual model based at least in part on the set of virtual object pixels, the at least one virtual object semantic label, one or more scene object masks in the plurality of scene object masks, and one or more positioning rules governing object positioning within the three-dimensional virtual model comprises:
determining an orientation for the virtual object based at least in part on the virtual object semantic label, the gravity vector, and a gravity vector positioning rule in the one or more positioning rules; and 
determining the virtual object position for the virtual object in the determined orientation based at least in part on the set of virtual object pixels, the at least one virtual object semantic label, one or more scene object masks in the plurality of scene object masks, and the one or more positioning rules. 
 
33.  The method of claim 32, 
wherein determining the virtual object position for the virtual object in the determined orientation based at least in part on the set of virtual object pixels, the at least one virtual object semantic label, one or more scene object masks in the plurality of scene object masks virtual model comprises:
applying one or more physics rules in the one or more positioning rules to the virtual object pixels and the one or more scene object masks to determine the virtual object position for the virtual object.  

34.  The method of claim 1, wherein the plurality of scene features comprise a plurality of object depth estimates corresponding to the plurality of scene objects and further comprising:
iteratively refining the plurality of object depth estimates over time based at least in part on one or more of: neural network estimates, metric scale measurements, optical flow, photogrammetry, or user updated metric scale measurements.

Allowable Subject Matter
Claims 1, 2, 5, 9, 11, 13-17, 19, and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 21, and 23, Kutliroff et al. (US PGPUB 20170243352) discloses generating a 3D model of the scene from images; and determining a plurality of scene object masks for scene objects in the physical room accompanied with semantic labels.  McCormac et al. (US PGPUB 20210166426) discloses generating a 3D model of the scene from images; and determining a plurality of scene object masks for scene objects accompanied with semantic labels. Yankovich (US PGPUB 20190156393) discloses recognizing objects in a physical room and placing virtual objects selected by the user in the physical room via augmented reality.  determining a plurality of scene object masks for a plurality of scene objects appearing within the scene based at least in part on the plurality of images, each scene object mask comprising a set of scene object pixels corresponding to an associated scene object and at least one scene object semantic label corresponding to the associated scene object;
generating a visual scene representation based at least in part on the plurality of images, the visual scene representation being aligned with the three-dimensional geometries of the scene represented in the virtual model;
receiving a virtual object selection, the virtual object having an associated virtual object mask, the associated virtual object mask comprising a set of virtual object pixels corresponding to the virtual object and at least one virtual object semantic label corresponding to the virtual object; and
determining a virtual object position for the virtual object within the three-dimensional virtual model based at least in part on the set of virtual object pixels, the at least one virtual object semantic label, one or more scene object masks in the plurality of scene object masks, and one or more positioning rules governing object positioning within the three-dimensional virtual model in the context of claims 1, 21, and 23.
.  Claims 2, 5, 9, 11, 13, 17, 19, 22, and 24-34 are free from the prior art based on their dependency on claims 1, 21, and 23, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at telephone number 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619